Citation Nr: 0033641	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to the assignment of a higher original disability 
rating for service-connected post-traumatic stress disorder 
(PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, R.T., and D.S.



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1967 to 
September 1969 and from April 1970 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in April 1999 by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned a 50 percent disability rating.  A 
notice of disagreement (NOD) was received in June 1999, a 
statement of the case (SOC) was issued in July 1999, and a 
substantive appeal (SA) was received in August 1999.  The 
veteran testified at an RO hearing in February 2000.  
Although the veteran initially requested a Travel Board 
hearing, he subsequently withdrew that request.


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
symptomatology which more nearly approximates occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment thinking and mood.



CONCLUSION OF LAW

The schedular criteria for entitlement to an initial 
disability rating of 70 percent (but no higher) for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. §§ 4.7, 4.125-4.130, Diagnostic 
Codes 9411, 9440 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for PTSD.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found - a practice know as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

After noting that the claims file includes the veteran's 
service medical records (SMRs), VA examination reports and 
other VA medical records, the February 2000 RO hearing 
transcript, and the veteran's variously written statements, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's higher rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

In accordance with an April 1999 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating, effective in March 1998.  This rating 
decision also assigned a temporary 100 percent rating from 
May 6, 1998 to August 7, 1998 to cover his period of 
hospitalization for PTSD.  

Of record are March 1998 PTSD counseling records.  A March 
1998 letter from the Vet Center notes that the veteran was 
suffering from nightmares, sleep disturbance, intrusive 
thoughts, emotional numbing, depression, anger control, and 
alcohol abuse secondary to PTSD.

Inpatient treatment records detail the veteran's VA 
psychiatric hospitalization for the period May 6, 1998 to 
August 7, 1998.  The August 1998 VA discharge summary from 
this hospitalization includes the following diagnoses: PTSD, 
chronic and severe; alcohol dependence, in remission; major 
depression; panic disorder with agoraphobia; and a global 
assessment of functioning score (GAF) of 35 at the time of 
admission, 45 at the time of discharge.

A November 1998 VA psychiatric examination report notes that 
the veteran's claims file and clinical records were reviewed 
and his psychiatric history was recited.  The veteran 
explained that he was being followed at VA for anxiety, 
depression, and mood swings, receiving medication therefore.  
He complained of continued unemployment, social isolation, 
obsessive habits, monthly panic attacks, flashbacks, and 
sleep disturbance, including nightmares.  Objectively, 
personnel hygiene and appearance were within reason, eye 
contact was reasonable, and motor activity and facial 
expressions were normal.  His speech was clear and 
understandable, there was no indication of major thought 
disorder, and he was oriented times three.  There were no 
hallucinations or delusions noted, but he had problems with 
short-term memory and concentration.  Inappropriate behavior 
manifested itself in anger control problems and difficulty 
with authority.  Judgment was considered to be affected 
during times of anger and his insight was somewhat limited.  
He was also observed to exhibit depression.  The veteran 
reported suicidal thoughts in the past, but not at the time 
of the instant examination.  The examiner reviewed a March 
1998 Minnesota Multiphasic Personality Inventory II (MMPI-
II), which revealed the veteran had an aggressive acting out 
profile, demonstrating that he has a tendency toward temper 
outbursts, a need for instantaneous gratification, and 
chronic authority problems.  The examiner commented that the 
veteran reexperiences traumatic events in the form of dreams 
and intense psychological distress and that he manifests 
persistent avoidance of disturbing stimuli reminiscent of 
past trauma by keeping to himself and having diminished 
interest in activities.  The veteran also exhibited 
estrangement from others, restricted affect, and persistent 
symptoms of increased arousal, including hypervigilance and 
exaggerated startle response.  The diagnoses included PTSD, 
depression, antisocial personality, and a GAF of 55.  

VA clinical records for the period February 1999 through 
December 1999 show that the veteran received counseling 
through individual and group therapy sessions for his PTSD, 
and his medications were monitored.  Throughout this time, 
the veteran was consistently noted to be assessed with a GAF 
of 45.  Symptoms of anxiety, insomnia, nightmares, 
hypervigilance, intrusive thoughts, depression, and social 
isolation were noted. 

A December 1999 letter prepared jointly by the veteran's 
primary treating physician and therapist at VA opined that 
the veteran "has profoundly impaired social and vocational 
adaptability and is completely unemployable by virtue of his 
combat-related [PTSD] alone.  It is likely that this 
unemployable status will continue for the rest of life."  
The letter explains that the veteran attends regular 
individual and group psychotherapy and must take psychotropic 
drugs to stabilize his PTSD symptoms and that these 
medications impair his capacity for employability.  The 
letter concluded that the veteran "should be granted 
unemployability status by virtue of his combat related 
PTSD."

VA clinical records for the period January 2000 to April 2000 
continue to show that the veteran attended individual and 
group therapy sessions.  

A May 2000 VA psychiatric examination report explains that 
the veteran's claims file and medical records were reviewed.  
The veteran complained that his symptoms prevent him from 
working, because he does not like to be around people.  
Although he has one friend with whom he rides around or plays 
cards, he generally avoids social interactions with large 
groups.  He also has a 21-year-old daughter with whom there 
is little or no contact.  He complained of panic attacks, 
moderately severe depression, suicidal ideation, recurrent 
and intrusive distressing thoughts, nightmares, and 
flashbacks.  He also complained of avoiding thoughts, 
feelings, activities, and situations which remind him of his 
wartime trauma, as well as diminished interest in activities, 
feelings of detachment and estrangement from others, 
restricted affect, sleep disturbance, irritability, anger 
outbursts, lack of concentration, hypervigilance, and 
exaggerated startle response.  Objectively, the veteran was 
dressed very casually but grooming was adequate.  Although 
his mood was angry and hostile, he did cooperate.  He was 
oriented time three, his responses during the interview were 
logical and goal directed, and there was no indication of a 
major thought disorder.  He denied hallucinations, delusions, 
or obsessive-compulsive behaviors, and his concentration and 
memory appeared good.  Insight, judgment, and impulse control 
were poor.  His mood appeared moderately depressed and 
anxious and his affect was appropriate for his mood.  The 
diagnoses included chronic PTSD and a GAF of 50.  

The remaining evidence consists of the veteran's variously 
dated written statements and the transcript of testimony 
offered at the February 2000 RO hearing, in which the veteran 
contends that his PTSD symptoms are more severe than is 
reflected by his assigned 50 percent rating. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

After reviewing the evidence in light of the applicable 
diagnostic criteria, the Board acknowledges that some of the 
veteran's symptoms, such as impaired impulse control, 
difficulty in adapting to stressful circumstances, inability 
to establish and maintain effective relationships, suicidal 
ideation, and deficiencies in judgment, thinking, or mood, 
are included in the criteria for the next higher 70 percent 
rating.  On the other hand, the veteran is consistently shown 
not to suffer from a number of significant symptoms outlined 
by the 70 percent rating criteria, including: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene. 

The Board also points out that the veteran's a GAF score has 
ranged from a low of 35 in May 1998, rising to 45 in August 
1998, rising again to 55 in November 1998, sinking and 
stabilizing at 45 for most of 1999, and then, most recently, 
increasing to 50 in May 1999.  The Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  Aside from the one instance in 
May 1998 of a GAF score of 35, the veteran's GAF score was 
relatively stable between 45 and 55 from the period August 
1998 to May 2000.  According to the GAF classifications, his 
scores generally have fluctuated on the borderline between 
moderate and serious impairment. 

It appears that the Board is presented with an evidentiary 
picture which shows that the veteran suffers from some 
symptoms included in the criteria for a 50 percent rating and 
some which are included in the criteria for a 70 percent 
rating.  The GAF scores are generally shown to be around 50 
on average.  The Board believes that there is an approximate 
balance of the positive evidence and the negative evidence as 
to whether the veteran's PTSD symptoms more nearly 
approximate the criteria for a 70 percent rating.  Under such 
circumstances, the higher rating is for application.  38 
C.F.R. §§ 4.3, 4.7.  Accordingly, the Board finds that a 70 
percent rating is warranted.  Moreover, after looking to the 
evidence over the period of time covered by the appeal, the 
Board also finds that a 70 percent rating is warranted for 
the entire period.  

However, the Board must also find that the preponderance of 
the evidence is against a finding that the scheduler criteria 
for a 100 percent rating have been met.  Notwithstanding 
certain items of evidence which suggest that the veteran is 
unable to work, the evidence does not show any of the 
symptoms listed under the criteria for a 100 percent 
schedular rating.  In this regard, there is no persuasive 
evidence of gross impairment in thought processes or 
communication, persistent delusions of hallucinations, of 
grossly inappropriate behavior.  It has also not been 
demonstrated that there is a persistent danger of the veteran 
hurting himself or others.  Further, his personal hygiene 
appears to be adequate, and the evidence does not show 
disorientation or memory loss for the names of close 
relatives or his own name.  

Moreover, although the veteran is socially isolated to a 
great extent, he does admit to engaging in activities with at 
least one friend, and he does regularly attend and 
participate appropriately in individual and group therapy 
sessions.  The Board is therefore unable to find total social 
impairment as required for a 100 percent schedular rating.  


ORDER

Entitlement to assignment of a 70 percent schedular rating 
for the veteran's service-connected PTSD is warranted.  To 
this extent, the appeal is granted. 


REMAND

By rating decision in August 2000, the RO denied entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  In a Statement of Accredited 
Representation in Appealed Case (VA Form 646) dated later 
that month, the veteran's representative indicated, among 
other things, that the veteran was in disagreement with the 
August 2000 rating decision.  Although the representative 
referred to a 50 percent rating, the fact that he expressly 
referenced the August 2000 rating decision (which only 
addressed the total unemployability issue) leads the Board to 
conclude that the August 2000 VA Form 646 constituted a 
timely notice of disagreement so as to initiate an appeal 
from the August 2000 rating decision.  Accordingly, action by 
the RO pursuant to 38 C.F.R. § 19.26 is required.  Although 
the Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet.App. 238 (1999).

Accordingly, the total rating based on individual 
unemployability issue is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the August 2000 rating 
decision which denied his claim of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).  The 
veteran and his representative are free to 


submit additional argument and evidence in support of the 
matter addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 

